Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 1 of 10 Page ID #1823




           EXHIBIT 1
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 2 of 10 Page ID #1824


  From:                Gardner, Joshua E (CIV)
  To:                  Feldon, Gary D. (CIV); John Knight
  Cc:                  Battaglia, Frank; Josh Blecher-Cohen; Taylor Brown; Warner, Kevin
  Subject:             RE: Response Deadline in Iglesias v. True
  Date:                Friday, July 02, 2021 5:18:13 PM


  John:

  To follow up on your request concerning Dr. Ettner’s video conference with Plaintiff, the
  institution appears to have found a way to accommodate a private video conference. The staff
  member coordinating the legal call with you will also coordinate the video conference for Dr.
  Ettner in terms of finding a mutually agreeable time, date and length and ensuring that the
  equipment is compatible.

  Have a nice holiday weekend.

  Josh

  From: Feldon, Gary D. (CIV) <Gary.D.Feldon@usdoj.gov>
  Sent: Friday, July 02, 2021 5:10 PM
  To: John Knight <jknight@aclu-il.org>
  Cc: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>; Battaglia, Frank
  <FBattaglia@winston.com>; Josh Blecher-Cohen <JBlecherCohen@aclu-il.org>; Taylor Brown
  <TBrown@aclu.org>; Warner, Kevin <KWarner@winston.com>
  Subject: Re: Response Deadline in Iglesias v. True

  Thanks, John! This looks good to us.


              On Jul 2, 2021, at 4:52 PM, John Knight <jknight@aclu-il.org> wrote:

          ﻿

          Gary,

          I've suggested a few edits in response to your additions. I've cut the word "live"
          from paragraph 4, because the Court has set this hearing by Zoom and we are
          suggesting that the testimony be presented in that manner rather than having live
          witnesses in the court room.



          Please let me know if this is good to go or if you have further suggested edits.



          John
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 3 of 10 Page ID #1825




       From: Feldon, Gary D. (CIV) <Gary.D.Feldon@usdoj.gov>
       Sent: Friday, July 2, 2021 3:13 PM
       To: John Knight; Gardner, Joshua E (CIV)
       Cc: Battaglia, Frank; Josh Blecher-Cohen; Taylor Brown; Warner, Kevin
       Subject: RE: Response Deadline in Iglesias v. True

       John,

       Thanks for drafting this. I’ve added the government’s signature block and position
       regarding evidence. Also, I had one edit to paragraph 4 concerning the framing of the
       necessary clarification from the Court. Let me know if you need to discuss. Otherwise,
       enjoy your long weekends!

       Best,
       Gary


       From: John Knight <jknight@aclu-il.org>
       Sent: Friday, July 02, 2021 12:42 PM
       To: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
       Cc: Feldon, Gary D. (CIV) <Gary.D.Feldon@usdoj.gov>; Battaglia, Frank
       <FBattaglia@winston.com>; Josh Blecher-Cohen <JBlecherCohen@aclu-il.org>; Taylor
       Brown <TBrown@aclu.org>; Warner, Kevin <KWarner@winston.com>
       Subject: Re: Response Deadline in Iglesias v. True


       Here is a motion, Josh. If you are ok with this, please add your signature line (or
       we can do so). If you want to propose any edits, let us know that too.  



       thanks - John



       From: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
       Sent: Thursday, July 1, 2021 3:56 PM
       To: John Knight
       Cc: Feldon, Gary D. (CIV); Battaglia, Frank; Josh Blecher-Cohen; Taylor Brown; Warner,
       Kevin
       Subject: RE: Response Deadline in Iglesias v. True


       John:
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 4 of 10 Page ID #1826




       Thank you for your email.



       With respect to your first issue, we have provided your name to the relevant
       individual at the prison who will be in touch with your to arrange a time for an
       attorney-client phone conference outside the immediate presence of BOP
       employees.



       With respect to your second issue, I am a little unclear as to what you are requesting.
       If this relates to Plaintiff’s document production requests, I would refer you back to
       our previous correspondence on this issue. If this relates to Plaintiff’s Freedom of
       Information Act request, my understanding is that BOP has produced documents
       and is continuing to review, process and produce documents. If this relates to
       something else, please let me know.



       With respect to your third issue, my understanding is that the video conferencing at
       the facility is not currently configured for confidential communications and is in a
       public space. BOP is looking into potential ways to create a confidential
       environment. Alternatively, Dr. Ettner could meet with Plaintiff in person or by
       phone in a confidential environment, which is my understanding of the way these
       sorts of meetings are typically handled.



       With respect to your fourth issue, if you are seeking depositions of the declarants
       that supported Defendants’ opposition to Plaintiff’s preliminary injunction in the
       absence of an evidentiary hearing, we do not understand the basis for claiming an
       entitlement to such discovery now. If the court decides to hold an evidentiary
       hearing, and if the Defendants decide to call witnesses, we are willing to discuss the
       possibility of making those witnesses available for deposition.



       Finally, my understanding during our call was that you wanted to file a joint motion
       for clarification of the court’s minute order to determine if the court intended to
       hold an evidentiary hearing. Please send me a draft of that motion at your
       convenience so I can share it with the agency and within the Department of Justice
       and get the appropriate sign-offs.



       Regards,
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 5 of 10 Page ID #1827


       Josh




       From: John Knight <jknight@aclu-il.org>
       Sent: Wednesday, June 30, 2021 4:44 PM
       To: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
       Cc: Feldon, Gary D. (CIV) <Gary.D.Feldon@usdoj.gov>; Battaglia, Frank
       <FBattaglia@winston.com>; Josh Blecher-Cohen <JBlecherCohen@aclu-il.org>; Taylor
       Brown <TBrown@aclu.org>; Warner, Kevin <KWarner@winston.com>
       Subject: Re: Response Deadline in Iglesias v. True




       Thanks, Josh.




       From: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
       Sent: Wednesday, June 30, 2021 3:39 PM
       To: John Knight
       Cc: Feldon, Gary D. (CIV); Battaglia, Frank; Josh Blecher-Cohen; Taylor Brown; Warner,
       Kevin
       Subject: RE: Response Deadline in Iglesias v. True



       John:



       We are continuing to look into these issues and will get back to you as soon as we
       can.



       Josh




       From: John Knight <jknight@aclu-il.org>
       Sent: Wednesday, June 30, 2021 12:48 PM
       To: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
       Cc: Feldon, Gary D. (CIV) <Gary.D.Feldon@usdoj.gov>; Battaglia, Frank
       <FBattaglia@winston.com>; Josh Blecher-Cohen <JBlecherCohen@aclu-il.org>; Taylor
       Brown <TBrown@aclu.org>; Warner, Kevin <KWarner@winston.com>
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 6 of 10 Page ID #1828


       Subject: Re: Response Deadline in Iglesias v. True




       Josh and Gary,



       I am following up on our Monday call, since we haven't heard yet from you. Please let
       us know by tomorrow at the latest the following: 1) an agreeable time for an attorney-
       client phone conference with our client in a confidential setting; 2) production of any
       medical and mental health records, including clinician notes, that have not already
       been produced; 3) some available times for our expert to conduct a video-conference
       psychological evaluation of Ms. Iglesias; and 4) Defendants' position regarding making
       available the 3 declarants who support Defendant's response to the Motion for
       Preliminary Injunction.



       We believe that we need to get a motion on file by Friday regarding whether the Court
       will allow the parties to offer testimony.




       Thanks - John


       From: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
       Sent: Thursday, June 24, 2021 8:16 PM
       To: John Knight
       Cc: Feldon, Gary D. (CIV); Battaglia, Frank; Josh Blecher-Cohen; Taylor Brown; Warner,
       Kevin
       Subject: RE: Response Deadline in Iglesias v. True



       Sure, we can use the following:



       866-747-2291

       Passcode: 1096075
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 7 of 10 Page ID #1829


       From: John Knight <jknight@aclu-il.org>
       Sent: Thursday, June 24, 2021 8:54 PM
       To: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
       Cc: Feldon, Gary D. (CIV) <Gary.D.Feldon@usdoj.gov>; Battaglia, Frank
       <FBattaglia@winston.com>; Josh Blecher-Cohen <JBlecherCohen@aclu-il.org>; Taylor
       Brown <TBrown@aclu.org>; Warner, Kevin <KWarner@winston.com>
       Subject: Re: Response Deadline in Iglesias v. True




       If you can, that would be great. thanks.




       From: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
       Sent: Thursday, June 24, 2021 7:52 PM
       To: John Knight
       Cc: Feldon, Gary D. (CIV); Battaglia, Frank; Josh Blecher-Cohen; Taylor Brown; Warner,
       Kevin
       Subject: Re: Response Deadline in Iglesias v. True




       Terrific - did you want to circulate a call-in or did you want me to?

       Sent from my iPhone



             On Jun 24, 2021, at 8:52 PM, John Knight <jknight@aclu-il.org>
             wrote:

             ﻿

             Yes, that's fine.




             From: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
             Sent: Thursday, June 24, 2021 7:14 PM
             To: John Knight
             Cc: Feldon, Gary D. (CIV); Battaglia, Frank; Josh Blecher-Cohen; Taylor
             Brown; Warner, Kevin
             Subject: RE: Response Deadline in Iglesias v. True
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 8 of 10 Page ID #1830




            Thanks John. Could we do 4:30 ET? After I sent my original email
            with my availability I got a meeting request for a meeting that should
            end at 4:15.




            From: John Knight <jknight@aclu-il.org>
            Sent: Thursday, June 24, 2021 8:10 PM
            To: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
            Cc: Feldon, Gary D. (CIV) <Gary.D.Feldon@usdoj.gov>; Battaglia, Frank
            <FBattaglia@winston.com>; Josh Blecher-Cohen <JBlecherCohen@aclu-
            il.org>; Taylor Brown <TBrown@aclu.org>; Warner, Kevin
            <KWarner@winston.com>
            Subject: Re: Response Deadline in Iglesias v. True




            3pm CT/4pm ET would work for us.




            From: Gardner, Joshua E (CIV) <Joshua.E.Gardner@usdoj.gov>
            Sent: Thursday, June 24, 2021 4:56 PM
            To: John Knight
            Cc: Feldon, Gary D. (CIV); Battaglia, Frank; Josh Blecher-Cohen; Taylor
            Brown; Warner, Kevin
            Subject: Re: Response Deadline in Iglesias v. True




            I’m out of the office tomorrow, but could talk Monday late
            afternoon.

            Sent from my iPhone



                  On Jun 24, 2021, at 5:47 PM, John Knight <jknight@aclu-
                  il.org> wrote:

                  ﻿

                  Josh and Gary,
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 9 of 10 Page ID #1831


                 In light of the upcoming hearing, could we speak
                 tomorrow? If tomorrow works, please suggest some
                 times that work for you.



                 Thanks - John




                 From: Feldon, Gary D. (CIV) <Gary.D.Feldon@usdoj.gov>
                 Sent: Thursday, June 17, 2021 2:50 PM
                 To: Battaglia, Frank; John Knight
                 Cc: Gardner, Joshua E (CIV); Block, Courtney; Hundt, Kate;
                 Josh Blecher-Cohen; Taylor Brown; Warner, Kevin
                 Subject: Response Deadline in Iglesias v. True



                 Dear John (and team),



                 In light of today’s screening order in Iglesias, Defendants
                 intend to seek an enlargement of the response deadline to
                 Plaintiffs’ second amended complaint until two weeks after
                 the Court resolves Plaintiff’s motion for a preliminary
                 injunction.   It seems to us this would be most efficient for
                 both parties, given that (a) the relief sought by the motion is
                 the same as the ultimate relief sought by the Complaint, and
                 (b) the court’s ruling on the motion potentially will clarify the
                 issues in the case. Although there is no requirement in the
                 local rules to confer on this motion, as a courtesy, we
                 wanted to see if Plaintiff would consent. We look forward to
                 hearing from you.



                 Best,

                 Gary



                 Gary Feldon
Case 3:19-cv-00415-NJR Document 132-1 Filed 07/20/21 Page 10 of 10 Page ID #1832


                   Trial Attorney

                   United States Department of Justice

                   Civil Division, Federal Programs Branch

                   Via Special Delivery: 1100 L St NW, Room 11104,
                   Washington, DC 20005

                   Via U.S. Mail: P.O. Box 883, Washington, DC 20044

                   (202) 598-0905

                   Gary.D.Feldon@usdoj.gov



       <Iglesias - Joint Motion for Clarification (DOJ edits) (Plaintiff edits).docx>
